Citation Nr: 1738503	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee status post medial meniscus tear due to instability.

2.  Entitlement to a rating in excess of 10 percent, prior to March 2, 2016, and in excess of 40 percent thereafter, for limitation of extension of the left knee (previously rated as post traumatic degenerative arthritis).

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from February 1978 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a March 2016 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims folder. 

In a May 2016 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating from 10 percent to 40 percent, effective March 2, 2016 for the limitation of extension of the left knee.  As this is not the maximum benefit allowed, it is considered only a partial grant of the benefit sought on appeal; therefore, the claim for an increased rating for limitation of extension of the left knee is still on appeal.

In December 2016, the matters were remanded for additional development, to include a VA examination.   The Veteran was afforded a VA examination in January 2017 in compliance with the remand.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to March 2, 2016, the Veteran's service connected left knee disability has been manifested by limitation of extension, at its worst, to 0 degrees; limitation of flexion, at its worst, to 80 degrees; and painful degenerative arthritis; there is no objective evidence of ankylosis or dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joint.

2.  Since March 2, 2016, the Veteran's service-connected left knee disability has been manifested by limitation of extension to 30 degrees, at its worst; flexion limited to 65 degrees, at its worst, and painful degenerative arthritis; there is no objective evidence of ankylosis or dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joint..  

3.  During the entire period on appeal, the Veteran's left knee disability has been manifested by no more than moderate instability.

4.  The Veteran's service connected disabilities do not cause the need for regular aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  Prior to March 2, 2016, the criteria for a disability rating in excess of 10 percent for limitation of extension of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes (DC) 5003- 5261 (2016).

2.  Since March 2, 2016, the criteria for a disability rating in excess of 40 percent for limitation of extension of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes (DC) 5003- 5261 (2016).

3.  During the entire period on appeal, the criteria for a rating in excess of 20 percent for instability of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, DC 5257 (2016).

4.  The criteria for entitlement to SMC for aid and attendance have not been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a September 2009 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.



II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Left Knee

The Veteran contends that he is entitled to an increased rating for his left knee disability.  He contends that his left knee is instable.  See Veteran's March 2010 Notice of Disagreement.  He further contends that he is entitled to a rating in excess of 10 percent for his meniscus tear and arthritis because his gait and flexion range of motion are limited and he suffered a secondary ACL in his left knee.  See June 2010 VA Form 9.  

Knee disabilities may be rated under several different diagnostic codes (DCs 5256 through 5263).  Currently, the Veteran is rated as 40 percent disabling, from March 2, 2016, under Diagnostic Code 5003-5261 for limitation of extension of the left knee (previously rated as post traumatic degenerative arthritis); 20 percent disabling, from April 30, 2002 for status post left knee medial meniscus tear under Diagnostic Code 5257; and 10 percent disabling from April 30, 2002 to March 2, 2016 under Diagnostic Code 5010.  

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04. (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum. 

VA's General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability. VAOPGCPREC 23-97 (July 1, 1997).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was afforded a VA examination in October 2009 where he endorsed symptoms of constant sharp and aching pain; weakness; stiffness; swelling at time; instability; locking; fatigue; lack of endurance; clicking, or popping; decreased range of motion; moderate to severe flare-ups 3 times a week.  He denied symptoms of deformities; drainage; numbness or tingling; bowel problems or incapacitating episodes.  He reported that his pain was worse with walking, while climbing stairs and when it is cold.  He rated his pain a 7 on a 10 point scale.  On examination, the examiner noted that the Veteran did not have any lesions, deformities, malalignment, erythema, ecchymosis, or swelling.  On palpation, there was no crepitus, but there was a tender area at the medial joint line and guarding with palpation.  Range of motion revealed flexion to 100 with limitation, pain, and fatigue and extension to 0 without limitation.  Anterior/Posterior drawer cruciate ligaments showed laxity in the left ACL, greater than 5 millimeters.  Varus/Valgus laxity for collateral ligaments showed no laxity.  An MRI report revealed that there was mild narrowing of the articular cartilage of the medial compartment of the left knee.  The Veteran was diagnosed with left knee degenerative joint disease, chronic tear of ACL.  

June 2013 VA orthopedic surgery notes indicate that the Veteran was contemplating undergoing arthroscopic surgery of the left knee for "tears-posterior medical/lateral menisci."  The notes also indicate that the Veteran had known degenerative joint disease of the medial left knee.  A MRI result indicates "small knee joint effusion," interval progression of mild medial compartment osteoarthritis  

The Veteran was afforded a VA examination in December 2014 where the examiner noted the diagnoses of left knee meniscal tear; left knee fracture and left knee degenerative arthritis.  The Veteran reported daily flare-ups, especially after using his knees a lot during the day for work in the mail room.  He reported that he uses the mail cart to try and take pressure off of his knee.  During a flare-up, his pain level is a 9 on a 10 point scale.  He denied any functional loss or functional impairment of the joint or extremity.  Initial range of motion testing revealed flexion to 80 degrees (normal 0 to 140) and extension 80 to 0 degrees (normal 140 to 0).  The examiner noted that the range of motion itself did not contribute to functional loss, but pain caused functional loss.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation.  Specifically, there was pain with palpation, especially on the bilateral sides of the left knee.  The Veteran was able to perform repetitive use testing, with no additional function loss after 3 repetitions.  The examination was not conducted during a flare-up.  The examiner also noted that the Veteran exhibited symptoms of swelling and interference with standing.  There was no evidence of ankylosis or recurrent subluxation, but evidence of slight lateral instability of the left knee.  Veteran had too much pain for joint stability testing.  The Veteran reported feeling a pop or locking of the joint if he sits for too long.  He also exhibited extreme pain on the McMurray's test and had notable fluid buildup around the knee.  Diagnostic testing revealed degenerative arthritis of the left knee.  

VA treatment records indicate the Veteran complained of localized pain over the medial aspect of his knee and occasionally anterior and lateral aspect of his knee.  He also endorsed symptoms of clicking and popping and reported that he falls 2 to 3 times a month.  A 2013 MRI revealed a "new or more conspicuous horizontal cleavage tear in the posterior horn and body of the medial meniscus in the left knee, superimposed on degeneration."  There was also a horizontal cleavage tear of the posterior horn of the lateral meniscus.   The Veteran reported that his knee pain and instability had worsened over the previous year. 

The Veteran was afforded a VA examination in August 2015 where the Veteran's left knee range of motion revealed flexion from 10 to 75 degrees (normal 0 to 140) and extension from 75 to 10 degrees (normal 140 to 0).  The Veteran reported significant pain with range of motion exercises and significant limitation of range of motion which affects his ability to ambulate or participate in prolonged standing, bending, kneeling or squatting.  There was evidence of pain with weight bearing and localized tenderness.  Specifically, the Veteran experienced mild tenderness with patella motion and also had lateral mild tenderness and moderate to severe medial left knee tenderness.  The Veteran was able to perform repetitive testing, with additional range of motion loss, flexion 10 to 65 degrees and extension from 65 to 10 degrees.  There was no evidence of ankylosis, recurrent subluxation or recurrent effusion.  However, there was slight lateral instability of the left knee.  Joint stability testing was performed and revealed anterior instability of 0 to 5 millimeters (slight instability).  The examiner also noted that the Veteran had a diagnosis of left side meniscal tear, frequent episodes of joint locking, pain and effusion.  The Veteran reported the use of a brace on a constant basis and a cane on a regular basis.  The examiner noted that the Veteran walks very slow and hesitantly, favoring his left leg.  The examiner also noted that the Veteran had a 1 centimeter circular scar on his knee cap where pins were placed.  The Veteran reported working at a "government desk job."  He reported that this position is better than his previous mail room position because he is able to stretch out as needed.  

The Veteran was afforded a VA examination in May 2016 where his initial range of motion testing revealed flexion from 30 to 100 degrees (normal 0 to 140) and extension from 100 to 30 degrees (normal 140 to 0).  The examiner noted that the Veteran's range of motion contributed to functional loss, particularly 30 degree extension does not allow straightening for walking.  The pain the Veteran experiences also causes functional loss of the flexion and extension.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation and crepitus.  The Veteran was able to perform repetitive use testing; however, there was additional functional loss or range of motion after 3 repetitions.  Specifically, there was evidence of pain, fatigue, weakness, lack of endurance and incoordination.  After repetition, the Veteran's range of motion was -30 to 80 degrees for flexion and 80 to 30 for extension.  The examiner noted that the Veteran suffered from ankylosis of the left side, particularly in flexion between 20 to 45 degrees.  The examiner noted that the Veteran would be severely limited from any standing, walking lifting, carrying, climbing, running, crouching or crawling.  

The May 2016 examiner did not provide testing results from pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board remanded the matters for another VA examination which considered these additional facets.  

The Veteran was afforded a VA examination in January 2017 where the examiner noted the Veteran's diagnoses of left knee meniscus tear, left knee instability and bilateral knee degenerative arthritis.  The Veteran reported that his left knee flares up 3 to 4 times a year, lasting 3 to 7 days.  He further reported functional loss or impairment of the left knee manifested by the inability to: (1) run or chase his grandkids; do high impact activities; climb ladders; hike, knee; squat; or climb stairs with ease.  Range of motion testing revealed abnormal results: 0 to 90 degrees flexion (normal range is 0 to 140 degrees) and 90 to 0 degrees extension (normal range is 140 to 0).  The examiner noted that the Veteran's abnormal range of motion precludes him from squatting down and sitting on his buttocks against his ankles.  The examiner further noted that the Veteran experienced pain on flexion and extension which caused functional loss.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint.  Specifically, there was pain in the medical joint line and medial patellar facets.  The Veteran reported the use of a brace on a constant basis and a cane of a regular basis.  

The Veteran was able to perform repetitive use testing without any additional functional loss.  The examiner noted a history of slight recurrent subluxation and lateral instability of the left knee.  The lateral instability was 1+ (0 to 5 millimeters).  The examiner also noted that there was a history of recurrent effusion, which included several episodes over the years of left knee effusion requiring aspiration of the left knee effusion.  The Veteran also had a history of left side meniscal tear; frequent episodes of joint pain and joint effusion; and mild degenerative joint disease of the bilateral knees.  There was no evidence of ankylosis.  The Veteran reported using braces on a regular basis and crutches and canes on an occasional basis.  There was evidence of pain on passive range of motion testing and pain when the joint is used in non-weight bearing.  Although there was pain used in non-weight bearing, the opposing joint was not damaged.  The examiner opined that the Veteran is "virtually limited to sedentary work which allows him to sit stand and walk about to comfort."

Based on the foregoing, the Board finds that there is competent and credible evidence of lateral instability; limitation of flexion and extension; and degenerative joint disease.  The Board credits the VA examinations and the Veteran's statements regarding the severity of his left knee disability.  The examiners provided appropriate testing results, when available, and noted the subjective and objective symptoms of the left knee disability.  The Board notes that the December 2014 VA examiner could not provide specific test results from the joint stability because the Veteran was in too much pain to undergo testing.  Nevertheless, the examiner provided the Board with sufficient raw data to be able to rate the Veteran.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for lateral instability of the left knee.  The Board notes that the October 2009 VA examination report indicated that the Veteran had greater than 5 millimeters of movement on his joint stability test.  It does not specify how much greater than 5 millimeters and the Board notes that the Veteran's instability was rated as moderate.  However, the subsequent medical evidence indicates that the Veteran's instability is rated specifically as slight when it measured 0 to 5 millimeters.  The Board finds that the Veteran's instability is more appropriately rated as slight; however, it will not disturb the 20 percent rating for instability already in effect.  The terms "slight", "moderate", and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6.  

The Board credits the VA examinations which have consistently reported anterior instability of up to 5 millimeters, which the Board finds equates to slight instability.  Although the Veteran was unable to perform the joint stability test in December 2014, the examiner specifically noted that the Veteran had slight lateral instability.  As previously explained, the preponderance of the evidence indicates that the Veteran's instability is most likely rated as slight but the Board has not disturbed the Veteran's rating of moderate.  Therefore, the Board finds that there is no competent or credible evidence which would entitle the Veteran to a higher rating.  In that regard, the majority of the evidence indicates that the Veteran's anterior instability measures 5 millimeters or less, which the Board finds does not rise to the level of severe for the next higher rating of 30 percent.  

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent, prior to March 2, 2016, or in excess of 40 percent thereafter under Diagnostic Code 5261 for limitation of extension to 30 degrees.  Prior to May 2016 examination, the Veteran's extension measured to 0 degrees, which is noncompensable under Diagnostic Code 5261.  (The Board notes that the Veteran was previously awarded a minimal rating of 10 percent under Diagnostic Code 5010 for arthritis from April 30, 2002 to March 2, 2016 based upon his previous noncompensably rated limitation of motion.  Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis.  Under DC 5003 degenerative arthritis based on x-ray evidence shall be rated on limitation of motion of the affected joint.  When the limitation of motion is not compensable, a veteran is entitled to a 10 percent rating if he has involvement of 2 or more major joints or two or more minor joint groups.  A minimal 10 percent rating is also warranted for arthritis with functional loss/impairment under 38 C.F.R. § 4.40.)  This decision does not disturb that previous rating.  Since March 2, 2016, the competent and credible evidence of record indicates that the Veteran extension has been limited to 30 degrees, at its worst.  See May 2016 VA examination report.  At the May 2016 examination, the Veteran's extension measured to only 30 degrees, even after repetitive testing.  This entitles the Veteran to a 40 percent rating for limitation of extension.  The Board likewise finds that the Veteran is not entitled to a higher rating for limitation of extension as there is no evidence, medical or lay, that the Veteran's extension is limited to more than 30 degrees, which is required for the next higher rating.  

The Board has considered other diagnostic codes and finds that the Veteran is not entitled to a higher rating under any other codes not already discussed.  The Board notes that the May 2016 VA examiner stated that there was evidence that the Veteran had ankylosis of the left knee (in flexion between 20 degrees and 45 degrees).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In other words, ankylosis by definition means no movement of the joint.  However, earlier in the report, the examiner stated that the Veteran's flexion was limited to 30 to 100 degrees and from 30 to 80 degrees after repetitive testing, in other words, there was movement.  This stated finding makes an ultimate conclusory finding of ankylosis factually impossible.  Therefore, the Board does not assign any probative value to the portion of the May 2016 examination which found evidence of ankylosis.  There is no competent or credible evidence of ankylosis prior to the May 2016 examination and none after, including at the January 2017 VA examination.  In fact, the January 2017 examiner specifically found no ankylosis.  

As a compensable rating has been assigned for motion loss, a separate rating for arthritis with painful motion is not warranted under DC 5003-5010.  As there is no history or lay evidence of malunion or nonunion of the tibia and fibula, or genu recurvatum, the criteria of DCs 5262 and 5263 also do not apply.

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. App. at 202.  However, higher ratings for the Veteran's left knee are not warranted with consideration of these provisions.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the current rating assignments.

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected left knee prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  In fact, the Veteran reported at the May 2015 VA examination that he has a "government desk job."  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.

IV.  SMC Aid and Attendance

SMC A&A is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment. 38 C.F.R. § 3.352(a).  The need for assistance need not be constant.

SMC is payable under 38 U.S.C.A. § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350 (b).  To establish this need, the evidence must show that that the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352 (a).

First, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).  Here, the Veteran has not contended, nor does the evidence show, that he is bedridden by reason of his service-connected disabilities.  For example, the evidence during the appeal period shows that the Veteran was able to attend VA appointments and go back and forth to work.  Thus, the evidence shows that the Veteran was not in need of aid and attendance by reason of being permanently bedridden.  

Second, although there is evidence that the Veteran's spouse assists him with bathing, there is no evidence that the Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance.  

Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  Further, the particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 22 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The Veteran's left knee disability does not severely limit the Veteran's ability to attend to his self-care.  At the May 2016 VA examination, the Veteran reported the use of an orthopedic brace that he states must wear at all times.  He reported that he is able to remove and adjust it as needed.  He denied symptoms of dizziness and endorsed symptoms of moderate short term memory loss.  He reported that his left knee constantly affects his ability to ambulate.  He also reported that he commutes to and from work alone, but with the assistance of his brace and a cane.  He reported that the self-care skill of bathing required help at times, approximately 3 times a week.  The examiner noted that the Veteran was able to perform all functions of self-care.  

The Board notes that there is evidence that the Veteran is a fall risk based on his competent reports of falling due to his left knee locking.  In that regard, the Veteran reported that he has fallen several times a month.  However, the Board notes that despite the Veteran's reports of falling several times a month, there is no evidence that he suffers from a physical incapacity which requires him to need regular help or assistance to protect him from the hazards of his environment.  The only assistance he endorses is his wife's assistance when he bathes several times a week.  Otherwise, the Veteran appears to navigate his daily tasks without any assistance.  

Accordingly, the Board concludes that the Veteran does not require the regular assistance of another to perform these regular activities of daily life and to protect himself from the hazards of his environment.

ORDER

Entitlement to a rating in excess of 20 percent for left knee status post medial meniscus tear, based upon instability, is denied.

Entitlement to a rating in excess of 10 percent prior to March 2, 2016, and in excess of 40 percent for limitation of extension of the left knee, is denied.  

Entitlement to SMC based upon aid and attendance is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


